t c memo united_states tax_court maudella l caskey petitioner v commissioner of internal revenue respondent docket no filed date maudella l caskey pro_se michael d zima for respondent memorandum opinion wright judge this matter is before the court on respondent's motion for summary_judgment pursuant to rule in the motion respondent contends that the court should sustain 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the income_tax deficiency and penalty determined in the notice_of_deficiency because this case contains no genuine issue as to any material fact and that judgment should be rendered as a matter of law background respondent determined a deficiency in petitioner's federal_income_tax for taxable_year in the amount of dollar_figure respondent further determined that petitioner is liable for the accuracy-related_penalty under sec_6662 in the amount of dollar_figure a notice_of_deficiency was issued on date on date petitioner filed a motion for continuance petitioner's motion requesting that this case be continued due to a surgical operation performed on her knee according to her motion petitioner's physical condition following said surgical operation prevented her from traveling to tampa florida for the trial in this case on date before the court had ruled on petitioner's motion this case was called for trial at tampa florida neither petitioner nor anyone acting on her behalf made an appearance counsel for respondent however appeared and was heard despite petitioner's absence at the calender call the court considered and granted her motion for continuance on date respondent filed her above-referenced motion for summary_judgment respondent's motion on date the court ordered the court's order petitioner to show cause in writing on or before date why respondent's motion should not be granted as of date petitioner has not responded to the court's order on date petitioner entered a plea of no contest in the circuit_court of the twentieth judicial circuit located in charlotte county florida case number 93-203-cf to the charge of first degree grand theft this conviction stems from 2the transcript of petitioner's criminal proceeding contains the following colloquy the court would the state summarize the facts please ms harrington between the 23rd of february of and august 25th of this defendant was doing business as property management services under that corporation they had a contract to oversee greenbelt maintenance in five sections of punta gorda isles sections and maintenance was to be paid for through fees assessed by the association on each of these sections under this contract the defendant's responsibility was to accept bids and submit recommendations for payment to punta gorda isles when the work was completed the defendant was fully paid on a monthly basis for the services under the contract by each of the five property owners associations the investigation conducted by the charlotte county sheriff's office revealed that the contractors performed the necessary work and then submitted these invoices to the defendant after receipt of the invoices she would duplicate the invoices changing the amount due on the form the duplicated invoices were then being submitted to the home owners association with a letter recommending payment the invoices were paid_by checks from the appropriate sections where the work was performed and issued in the name of the contractor in the beginning when the amounts observed were higher than the amounts of the bill the contractors discussed this the defendant she advised them that they wanted her to be paid_by the contractors and that they were to take the difference between continued continued the amount she changed and pay it directly to her for her services she continued to instruct the contractors to pay the bills in this amount over this period of years these contractors worked directly for her and they had no contact with the property owners association and were unaware that the defendant was under a contract and being compensated for her services over this period of years it was determined that there was a loss through all of these sections of dollar_figure eventually one of the contractors contacted one of the sections and advised them of his concern about this method of payment specifically section lost dollar_figure section lost dollar_figure section lost dollar_figure sec_21 lost dollar_figure and sec_23 lost dollar_figure your honor i discussed this downward departure negotiated plea with the various representatives of the sections and they understand the reason for the downward departure and everything stated occurred in charlotte county florida the court do you take any exception or have any objection to the facts as summarized ms hanaoka ms hanaoka your honor just a couple of matters property management services was not a corporation it was a business it was not an incorporated business also however the state indicated the defendant individually and we would assert that property management services was the particular business that was conducting business with the property owners associations ms harrington the state would concur with that your honor the court okay other than those minor exceptions that are not relevant to the state's ability to prove this case and there being no exceptions or objections i find that the facts which the state is prepared to prove are sufficient to constitute the crime of first degree grand theft do you feel it's in your best interest and welfare to enter this plea and accept the sentence of this court continued petitioner's participation in a business owned and operated by her and her husband pursuant to the terms of petitioner's plea arrangement petitioner was sentenced to years' probation and ordered to pay restitution in the approximate amount of dollar_figure based on petitioner's criminal conviction respondent determined in the notice_of_deficiency that petitioner failed to report dollar_figure of theft income on her federal_income_tax return the record does not explain the basis for the difference between the deficiency amount respondent determined and the restitution amount required by petitioner's plea agreement however petitioner was afforded an opportunity to address this disparity but she failed to do so discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 it is appropriate if the pleadings and other materials show that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b 85_tc_527 the moving party bears the burden of proving that summary_judgment is warranted celotex corp v catrett continued the defendant yes sir the court let the record show that i find this defendant is alert and intelligent 477_us_317 78_tc_412 in deciding a motion for summary_judgment the court will construe factual inferences in a manner most favorable to the opposing party 85_tc_812 the supreme court has held that gross_income includes all clearly realized accessions to wealth over which a taxpayer has complete dominion 366_us_213 citing 348_us_426 a taxpayer has dominion and control_over cash when he or she has the freedom to use it at will even though that freedom may be assailable by persons with better title 343_us_130 in 98_tc_165 this court stated that a taxpayer obtains possession custody and control of unlawfully acquired proceeds on the date he or she acquires such proceeds thus a taxpayer who unlawfully acquires cash receives gross_income in the taxable_year that he or she unlawfully acquires the cash even though he or she makes restitution in a later year james v united_states supra pincite ianniello v commissioner supra pincite stated simply the dominion and 3to be sure a law-abiding taxpayer is treated no differently that is a taxpayer who lawfully acquires cash receives gross_income in the taxable_year that he or she lawfully acquires the cash even though he or she makes restitution in a later year 345_us_278 340_us_590 control test excludes consideration of what happens to income after it flows from a taxpayer's hands ianniello v commissioner supra in the instant case it is evident that petitioner had dominion and control_over the misappropriated funds as discussed above the restitution provision contained in petitioner's plea agreement does not alter the consequence of this finding accordingly there remains no genuine issue as to any material fact with respect to whether such misappropriated funds should be included in petitioner's gross_income for taxable_year we turn now to the penalty determined by respondent pursuant to sec_6662 sec_6662 imposes an accuracy-related_penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent determined the sec_6662 penalty on the grounds that petitioner's underpayment is a substantial_understatement see sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 an understatement is a substantial_understatement when the understatement exceeds the 4the deductibility of any restitution paid_by petitioner is an issue not before us in the present proceeding greater of dollar_figure or percent of the amount of tax required to be shown on a return sec_6662 the accuracy-related_penalty under sec_6662 does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 it is clear from the undisputed facts that the reasonable_cause exception under sec_6664 is not applicable in the instant case accordingly the penalty determined by respondent is sustained respondent has established that this case presents no genuine issue as to any material fact and that she is entitled to summary_judgment as a matter of law accordingly we shall grant respondent's motion for summary_judgment to sustain the deficiency and penalty determined in the notice_of_deficiency an order will be issued and decision will be entered for respondent 5in her petition petitioner sets forth two grounds for contesting the adjustments contained in the notice_of_deficiency this opinion addresses the principal ground it can also be gleaned from the petition that petitioner is contesting the notice_of_deficiency on grounds that her husband should be jointly and severally liable for the deficiency because the couple filed a joint federal_income_tax return for the year at issue although respondent has determined that petitioner's husband qualifies for relief under sec_6013 whether petitioner's husband is jointly and severally liable for the deficiency at issue has no bearing on whether petitioner herself is liable for such deficiency
